Per Curiam.

Whether fraud be a question for the Court or jury, yet if, upon the facts in evidence in this case, the jury had given the plaintiff his premium, we should not have hesitated to set aside the verdict. The letter, which * the plaintiff concealed, contained information very material in estimating the risk. The plaintiff must have been aware of this, if he had capacity to enter into a contract. The underwriter had a right to the information. The withholding it from him must be considered fraudulent, and the insurance was therefore void. And being avoided for such a cause, the plaintiff is not entitled to a return of his premium.

The nonsuit is confirmed.